Case 1:17-cv-00052-IMK-MJA Document 124-7 Filed 07/29/19 Page 1 of 14 PageID #:
                                    4723
Case 1:17-cv-00052-IMK-MJA Document 124-7 Filed 07/29/19 Page 2 of 14 PageID #:
                                    4724
Case 1:17-cv-00052-IMK-MJA Document 124-7 Filed 07/29/19 Page 3 of 14 PageID #:
                                    4725
Case 1:17-cv-00052-IMK-MJA Document 124-7 Filed 07/29/19 Page 4 of 14 PageID #:
                                    4726
Case 1:17-cv-00052-IMK-MJA Document 124-7 Filed 07/29/19 Page 5 of 14 PageID #:
                                    4727
Case 1:17-cv-00052-IMK-MJA Document 124-7 Filed 07/29/19 Page 6 of 14 PageID #:
                                    4728
Case 1:17-cv-00052-IMK-MJA Document 124-7 Filed 07/29/19 Page 7 of 14 PageID #:
                                    4729
Case 1:17-cv-00052-IMK-MJA Document 124-7 Filed 07/29/19 Page 8 of 14 PageID #:
                                    4730
Case 1:17-cv-00052-IMK-MJA Document 124-7 Filed 07/29/19 Page 9 of 14 PageID #:
                                    4731
Case 1:17-cv-00052-IMK-MJA Document 124-7 Filed 07/29/19 Page 10 of 14 PageID #:
                                     4732
Case 1:17-cv-00052-IMK-MJA Document 124-7 Filed 07/29/19 Page 11 of 14 PageID #:
                                     4733
Case 1:17-cv-00052-IMK-MJA Document 124-7 Filed 07/29/19 Page 12 of 14 PageID #:
                                     4734
Case 1:17-cv-00052-IMK-MJA Document 124-7 Filed 07/29/19 Page 13 of 14 PageID #:
                                     4735
Case 1:17-cv-00052-IMK-MJA Document 124-7 Filed 07/29/19 Page 14 of 14 PageID #:
                                     4736
